         Case 1:19-cv-07774-MKV Document 21 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CF2 Co., Ltd.,                                                            5/26/2020

                                   Plaintiff,
                                                           1:19-cv-07774 (MKV)
                       -against-
                                                           ORDER SCHEDULING TELEPHONIC
 YOCO, Inc., et al.,                                       SETTLEMENT CONFERENCE

                                   Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, July 9, 2020 at 9:30 a.m. EST. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:            New York, New York
                  May 26, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
